DETAILED ACTION
This is in response to application filed on September 7th, 2019 in which claims 1-14 are presented for examination, amended by preliminary amendment 3/16/2020, in which claims 15-28 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/16/2020 has been considered by the examiner.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greis et al (USPN 5636411), herein Greis.
Regarding Claim 15, Greis teaches a method for feeding a sliver end of a sliver deposited in a can to a spinning position of a spinning machine (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure for the method, see Fig. 2, 3A; Col. 4 Lines 36-40 "each spinning station is assigned a can 2 in which the fiber sliver 5 is presented to the spinning station.  The device 6, 6'…may be installed…on a service unit 3"; Col. 4 Lines 44-47 "device 6'…is able to convey the fiber sliver end 5 hanging out of the can 2 to a feed mechanism at the appertaining spinning station"), wherein the spinning machine comprises
a plurality of adjacently arranged spinning positions (see Fig. 1; reference 7; Col. 4 Lines 33-36 "textile machine in this embodiment is an open-end rotor spinning machine with a plurality of spinning stations installed next to each other")
and a plurality of cans arranged in at least a first row under the spinning positions (see Fig. 1; Col. 4 Line 46 "can 2"), the method comprising:
with a sliver gripper (10) of a robot (6, 6’), seeking the sliver end from one of the cans in an area that includes at least one adjacent spinning position to a spinning position to be supplied (see recitations in rejection of preamble; see Fig. 2; Col. 5 Lines 7-8 "suction pipe 10 and extension 11 are located under the service unit 3"; Col. 5 Lines 11-13 "suction pipe 10 can be swivelled alongside can 2 via joint 14.  The suction pipe 10 is connected via a hose 12 to a negative pressure source"; see Figs. 1 and 2; suction pipe 10 seeks at can under the spinning position to be supplied, wherein the spinning position to be supplied is in the area of the textile machine 1, wherein textile machine 1 includes at least one adjacent spinning position);
grasping the sliver end with the sliver gripper (Col. 5 Lines 13-16 "by swivelling the suction pipe 10 and the extension 11, it is advantageously possible to transfer the received fiber sliver 5 to a second grasping device"; Col. 6 Lines 4-6 "upon reception of the fiber sliver 5, the suction pipe 10 was swivelled around joint 14"  ; wherein transfer and reception indicates grasping); and
feeding the sliver end to the spinning position to be supplied (see Fig. 4; Col. 6 Lines 3-4 "device 6...is shown in a top view in Fig. 4"; Col. 6 Lines 4-9 "upon reception of the fiber sliver 5, the suction pipe 10 was swivelled around joint 14.  The extension 11 then swivels into a position in which the fiber sliver 5 is conveyed to a roller clamp 20 by renewed swivelling of the suction pipe 10"; Col. 6 Lines 29-33 "roller clamp 20 which is mounted on a swivel arm 23 swivels via joint 24 in the direction of the textile machine 1.  This swivelling motion causes the fiber sliver 5 to be positioned directly in front of the feed mechanism"; Col. 4 Lines 19-20 "Fig. 6 shows the introduction of the fiber sliver into the feed mechanism"; Col. 7 Lines 5-7 "Fig. 6 shows how the fiber sliver 5 is introduced...between the feed roller 31 and the feed tray 32"; Col. 7 Lines 51-53 "by driving the feed roller 31 and the feed tray 32, the fiber sliver 5 is pulled in to the textile machine 1"; Col. 4 Lines 44-47 "device 6'…is able to convey the fiber sliver end 5 hanging out of the can 2 to a feed mechanism at the appertaining spinning station").
Regarding Claim 16, Greis teaches all the claimed limitations as discussed above in Claim 15.
Greis further teaches moving the robot along the spinning machine and positioning the robot at the spinning position to be supplied or at the adjacent spinning position (see Fig. 2; Col. 5 Lines 3-5 "service unit 3, which travels back and forth alongside [t]he textile machine 1 (as shown by the double arrow) until servicing becomes necessary at a spinning station").
Regarding Claim 18, Greis teaches all the claimed limitations as discussed above in Claim 15.
Greis further teaches moving the sliver gripper relative to the robot along the spinning machine to the area that includes the adjacent spinning position or to an area that includes a can in a second row of the cans adjacent to the first row of cans (Col. 5 Lines 13-16 "by swivelling the suction pipe 10 and the extension 11, it is advantageously possible to transfer the received fiber sliver 5 to a second grasping device").
Regarding Claim 19, Greis teaches all the claimed limitations as discussed above in Claim 18.
Greis further teaches wherein the sliver gripper is configured to grasp the sliver end from multiple possible positions at the adjacent spinning position (see Fig. 2; Col. 5 Lines 3-5 "service unit 3, which travels back and forth alongside [t]he textile machine 1 (as shown by the double arrow) until servicing becomes necessary at a spinning station", wherein it could be at the adjacent spinning position to grab sliver, and the adjacent spinning position can be the one supplied; Col. 5 Lines 13-16 "by swivelling the suction pipe 10 and the extension 11, it is advantageously possible to transfer the received fiber sliver 5 to a second grasping device", wherein pivoting indicates more than one position).
Regarding Claim 20, Greis teaches all the claimed limitations as discussed above in Claim 15.
Greis further teaches wherein the sliver gripper seeks the sliver end on a top side of the can or at a circumference of the can (Col. 5 Lines 43-45 "suction pipe 10 is located in the area immediately in front of the can 2 from which the fiber sliver 5 hangs out"; wherein the front of the can 2 is a top side of can; Col. 5 Lines 17-18 "suction pipe 10 glides over a forward area of can 2 as it swivels around joint 14", wherein forward area is a top side of can).

Claim(s) 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greis et al (USPN 5636411), herein Greis.
Regarding Claim 21, Greis teaches a spinning machine  (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Fig. 2, 3A; Col. 4 Lines 36-40 "each spinning station is assigned a can 2 in which the fiber sliver 5 is presented to the spinning station.  The device 6, 6'…may be installed…on a service unit 3"; Col. 4 Lines 44-47 "device 6'…is able to convey the fiber sliver end 5 hanging out of the can 2 to a feed mechanism at the appertaining spinning station"), comprising:
a plurality of adjacently arranged spinning positions (see Fig. 1; reference 7; Col. 4 Lines 33-36 "textile machine in this embodiment is an open-end rotor spinning machine with a plurality of spinning stations installed next to each other");
a robot (6, 6’) comprising a sliver gripper (10) (see Fig. 2; see recitations in rejection of preamble; Col. 5 Lines 7-8 "suction pipe 10 and extension 11 are located under the service unit 3");
a plurality of cans with a sliver deposited therein arranged in at least a first row under the spinning positions (see Fig. 1; Col. 4 Line 46 "can 2"; Col. 4 Lines 44-47 "device 6'…is able to convey the fiber sliver end 5 hanging out of the can 2 to a feed mechanism at the appertaining spinning station");
wherein the sliver gripper is configured to grasp a sliver end of the slivers deposited in the cans and feed the sliver end to the spinning positions (Greis aforementioned teaches the sliver gripper which meets the structural limitations in the claims and performs the functions as recited such as being capable of grasping and feeding as recited, especially in light of the following: for grasp--Col. 5 Lines 13-16 "by swivelling the suction pipe 10 and the extension 11, it is advantageously possible to transfer the received fiber sliver 5 to a second grasping device"; Col. 6 Lines 4-6 "upon reception of the fiber sliver 5, the suction pipe 10 was swivelled around joint 14" ; wherein transfer and reception indicates grasping; for feed--(see Fig. 4; Col. 6 Lines 3-4 "device 6...is shown in a top view in Fig. 4"; Col. 6 Lines 4-9 "upon reception of the fiber sliver 5, the suction pipe 10 was swivelled around joint 14.  The extension 11 then swivels into a position in which the fiber sliver 5 is conveyed to a roller clamp 20 by renewed swivelling of the suction pipe 10"; Col. 6 Lines 29-33 "roller clamp 20 which is mounted on a swivel arm 23 swivels via joint 24 in the direction of the textile machine 1.  This swivelling motion causes the fiber sliver 5 to be positioned directly in front of the feed mechanism"; Col. 4 Lines 19-20 "Fig. 6 shows the introduction of the fiber sliver into the feed mechanism"; Col. 7 Lines 5-7 "Fig. 6 shows how the fiber sliver 5 is introduced...between the feed roller 31 and the feed tray 32"; Col. 7 Lines 51-53 "by driving the feed roller 31 and the feed tray 32, the fiber sliver 5 is pulled in to the textile machine 1"; Col. 4 Lines 44-47 "device 6'…is able to convey the fiber sliver end 5 hanging out of the can 2 to a feed mechanism at the appertaining spinning station"); and
wherein the sliver gripper is configured on the robot so as to grasp the sliver end from one of the cans in an area of one of the spinning positions that is adjacent to a spinning position to be supplied with the sliver end and feed the sliver end to the spinning position to be supplied (Greis aforementioned teaches the sliver gripper on the robot which meets the structural limitations in the claims and performs the functions as recited such as being capable of grasping and feeding as recited, especially in light of the following: see Fig. 2; Col. 5 Lines 7-8 "suction pipe 10 and extension 11 are located under the service unit 3"; Col. 5 Lines 11-13 "suction pipe 10 can be swivelled alongside can 2 via joint 14.  The suction pipe 10 is connected via a hose 12 to a negative pressure source"; Col. 4 Lines 44-47 "device 6'…is able to convey the fiber sliver end 5 hanging out of the can 2 to a feed mechanism at the appertaining spinning station"; see Figs. 1 and 2; suction pipe 10 seeks at can under the spinning position to be supplied, wherein the spinning position to be supplied is in the area of the textile machine 1, wherein textile machine 1 includes at least one adjacent spinning position).
Regarding Claim 22, Greis teaches all the claimed limitations as discussed above in Claim 21.
Greis further teaches wherein the robot is movable along the spinning machine (see Fig. 2; Col. 5 Lines 3-5 "service unit 3, which travels back and forth alongside [t]he textile machine 1 (as shown by the double arrow) until servicing becomes necessary at a spinning station").
	Regarding Claim 23, Greis teaches all the claimed limitations as discussed above in Claim 22.
Greis further teaches wherein the robot is also movable along additional spinning machines (see Fig. 2; Col. 5 Lines 3-5 "service unit 3, which travels back and forth alongside [t]he textile machine 1 (as shown by the double arrow) until servicing becomes necessary at a spinning station").
	Regarding Claim 24, Greis teaches all the claimed limitations as discussed above in Claim 21.
	Greis further teaches wherein the sliver gripper is movable relative to the robot along the spinning machine to the area that includes the adjacent spinning position or to an area that includes a can in a second row of the cans adjacent to the first row of cans (sliver gripper is movable relative to the robot along the spinning machine, wherein the machine constitutes an area including an adjacent spinning position).
	Regarding Claim 25, Greis teaches all the claimed limitations as discussed above in Claim 24.
	Greis further teaches wherein the sliver gripper is configured to grasp the sliver end from multiple possible positions at the adjacent spinning position (wherein the sliver gripper can be moved manually throughout the width of the adjacent spinning position, wherein there are multiple possible positions along the width of the spinning position; recitation is also met since the suction pipe 10 is capable of swivelling).
	Regarding Claim 26, Greis teaches all the claimed limitations as discussed above in Claim 21.
	Greis further teaches wherein the sliver gripper comprises a width so as to grasp the sliver end at at least two adjacent spinning positions relative to the spinning position to be supplied (inasmuch as gripper has a width, the recitation is met).
	Regarding Claim 27, Greis teaches all the claimed limitations as discussed above in Claim 21.
	Greis further teaches wherein the sliver gripper comprises a suction unit for drawing in the sliver end (Col. 5 Lines 12-13 "The suction pipe 10 is connected via a hose 12 to a negative pressure source").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greis et al (USPN 5636411), herein Greis, as applied to Claim(s) 21-27 above, in view of Brockmanns et al (USPN 5293739), herein Brockmanns.
Regarding Claim 28, Greis teaches all the claimed limitations as discussed above in Claim 21.
Greis does not explicitly teach wherein the sliver gripper comprises a blowing unit for feeding the sliver end into the spinning position to be supplied.

Brockmanns teaches wherein the sliver gripper comprises a blowing unit for feeding the sliver end into the spinning position to be supplied (see Fig. 5; Col. 1 Lines 8-10 “method for supplying a sliver from a filled sliver container to a spinning position of a spinning machine”; Col. 4 Lines 48 "Fig. 5 is…sliver manipulator"; Col. 7 Line 16 "suction and blowing jet 32"; see also Fig. 10 embodiment ; Col. 4 Lines 60-61 "Fig.10 is…sliver manipulator"; Col. 16 Line 4 "suction and blowing jet 232").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greis’ sliver gripper to have a blowing unit as taught by Brockmanns as it is a known method for supplying a sliver from a filled sliver container to a spinning position of a spinning machine (Col. 1 Lines 8-10) such as in order to improve a point of transfer.

Allowable Subject Matter
Claim(s) 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 17, Greis teaches wherein the robot is at the adjacent spinning position when the sliver end is grasped (see Fig. 2; Col. 5 Lines 3-5 "service unit 3, which travels back and forth alongside [t]he textile machine 1 (as shown by the double arrow) until servicing becomes necessary at a spinning station", and therefore is capable of being at the adjacent spinning position to grasp it).  However, none of the prior art of record then further discloses further comprising moving the robot with the grasped end to the spinning position to be supplied before feeding the sliver end to the spinning position to be supplied, in conjunction with the other structural limitations, as set forth in the claim.  The use of a robot with a sliver gripper is known in the art of sliver feeding, but the specific grasping at an adjacent spinning position before then further moving it to a different spinning position to supply the sliver as claimed by the applicant is novel.  None of the prior art discloses, teaches, or suggests that the adjacent spinning position is the same as the spinning position to be supplied, and therefore grasping sliver at a different/first spinning position before feeding the grasped sliver to a different/second spinning station.  To modify Greis to be as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Stahlecker (DE 4204005), Stahlecker (USPN 3990221) directed to a traveling carriage for fixing sliver break; Onoue et al (USPN 5544389) directed to searching for sliver at a predetermined area; Shinkai et al (USPN 5263228), Shinkai et al (USPN 5067204), Kawasaki et al (USPN 4987645) directed to piecing sliver; Landmesser et al (USPN 5628173) directed to feeding sliver without sliver cans; Raasch (USPN 4150534), Raasch (USPN 5431003), Raasch (USPN 4998406) directed to can replacement; Schwalm (USPN 5390484) directed to first/second rows of cans; Carbonetto (USPN 4866814) directed to suction unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732  

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732